United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 15 Exchange Place, Suite 500, Jersey City, NJ 07302 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 15, 2010 Common Stock: 46,494,903 AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Condensed Balance Sheet – September 30, 2010 (unaudited) andJ une 30, 2009 2 Condensed Statements of Operations and Other Comprehensive Income (Loss) – for the Three Ended September 30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows – for the Three MonthsEnded September 30, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 Part II Other Information Item 1. Legal Proceedings 15 Items 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30 June 30 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Loan receivable Inventory Deposits with suppliers Prepaid expenses and sundry current assets TOTAL CURRENT ASSETS LONG - TERM ASSETS Property and equipment, net of accummulated depreciation Other intangible assets Goodwill Deferred tax assets TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-Term borrowings $ $ Accounts payable Current portion of long term debt - other Current portion of long term debt - related parties Accrued expenses and taxes payable and other sundry current liabilities Loan payable - Bank TOTAL CURRENT LIABILITIES LONG-TERM DEBT RELATED PARTIES OTHER WARRANT AND DERIVATIVE LIABILITIES Common stock, par value $0.001, 100,000,000 shares authorized, 46,494,903 shares issued and outstandingat September 30,2010 and June 30, 2010 Additional paid in capital Accumulated deficit ) ) Other comprehensive income TOTAL STOCKHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTEREST IN SUBSIDIARIES ) ) TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the financial statements 2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three months ended September 30, SALES $ $ COST OF SALES GROSS PROFIT COSTS AND EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization TOTAL COSTS AND EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest expense, net of interest income ) ) Change in fair value of warrant and derivative liabilities ) Gain on foreign currency transactions 0 0 Loss on disposal of assets 0 ) TOTAL OTHER INCOME (EXPENSE) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) Income taxes (credit) ) ) NET INCOME ( LOSS) ) ) Net loss attributed to non-controlling interest ) ) INCOME (LOSS) ATTRIBUTABLE TO THE SHAREHOLDERS OF THE COMPANY ) ) OTHER COMPREHENSIVE INCOME ( LOSS) : Foreign currency translation adjustment COMPREHENSIVE INCOME (LOSS) ) ) Other comprehensive income attributable to non-controlling interest 0 COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO THE COMPANY $ ) ) BASIC AND DILUTED EARNINGS (LOSSES) PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See notes to the financial statements 3 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended September 30, OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Deferred tax assets ) ) Loss on desposal on assets - Non-cash interest expense related to debentures and warrants - Stock issued for services Change in fair value of warrants and derivative liability ) Loss attributable to non-controlling interest ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and sundry current assets ) ) Accounts payable Accrued expenses, taxes and sundry current liabilities ) NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Acquisition of property and equipment ) ) Payments of loanto unrelated parties - Proceeds from sale of assets - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) FINANCING ACTIVITIES: Proceeds from bank loan Other borrowings - ) Repayment of loansfrom related party - ) Sale of common stock - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH ) INCREASE (DECREASE) IN CASH ) CASH – BEGINNING OF PERIOD CASH – END OF PERIOD $ Supplemental disclosures of cash flow information: Non-cash financing activities: Conversion of 33MM RMB AOB loanand accrued interest into common stock - See notes to the financial statements 4 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (Unaudited) 1 BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet as of June 30, 2010 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010. These interim financial statements should be read in conjunction with that report. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010 filed on October 4, 2010. 2 BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES Aoxing Pharmaceutical Co., Inc. (“the Company” or ‘Aoxing Pharma”) is a specialty pharmaceutical company specializing in research, development, manufacturing and distribution of a variety of narcotics and pain-management products.In March 2010, the Company changed to its current name from “China Aoxing Pharmaceutical Co., Inc.” As of September 30, 2010, the Company had one operating subsidiary: Hebei Aoxing Pharmaceutical Co., Inc. (“Hebei”)，which is organized under the laws of the People’s Republic of China (“PRC”).As of September 30, 2010 the Company owned 95% of the issued and outstanding common stock of Hebei. Since 2002, Hebei has been engaged in developing narcotics and pain management products, building its facilities and obtaining the requisite licenses from the Chinese Government.Headquartered in Shijiazhuang City, the pharmaceutical capital of China, outside of Beijing, Hebei now has China's largest and the most advanced manufacturing facility for highly regulated narcotic medicines, addressing a very under-served and fast-growing market in China. Its facility is one of the few GMP facilities licensed for manufacturing narcotics medicines. The Company is working closely with the Chinese government and SFDA to assure the strictly regulated availability to medical professionals throughout China of its narcotic drugs and pain medicines. Use of estimates in the preparation of financial statements The preparation of the unaudited consolidated financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, and the reported amounts of revenue and expenses during the reporting period. Significant estimates reflected in the consolidated financial statements include, but are not limited to, the recoverability of the carrying amount and estimated useful lives of long-lived assets, allowance for accounts receivable, realizable values for inventories,valuation allowance of deferred tax assets, purchase price allocation of its acquisitions and share-based compensation expenses. Management makes these estimates using the best information available at the time the estimates are made; however, actual results when ultimately realized could differ from those estimates. . 5 Impairment of long lived assets Long-lived assets are reviewed for impairment when circumstances indicate the carrying value of an asset may not be recoverable.For assets that are to be held and used, impairment is recognized when the estimated undiscounted cash flows associated with the asset or group of assets is less than their carrying value.If impairment exists, an adjustment is made to write the asset down to its fair value, and a loss is recorded as the difference between the carrying value and fair value.Fair values are determined based on quoted market values, discounted cash flows or internal and external appraisals, as applicable.Assets to be disposed of are carried at the lower of carrying value or estimated net realizable value. Derivative financial instruments The Company’s derivative financial instruments consist of embedded derivatives related to the convertible debentures and warrants.The accounting treatment of derivative financial instruments requires that the Company record the derivatives and related warrants at their fair values as of the inception date of the debt agreements and at fair value as of each subsequent balance sheet date. Any change in fair value was recorded as non-operating, non-cash income or expense at each balance sheet date. If the fair value of the derivatives was higher at the subsequent balance sheet date, the Company recorded a non-operating, non-cash charge. If the fair value of the derivatives was lower at the subsequent balance sheet date, the Company recorded non-operating, non-cash income. For the three months ended September 30, 2010, the Company recognized other income of approximately $222,717 as compared to other loss of $2,142,159 for the three months ended September 30, 2009, relating to recording the changes in fair value of warrant and derivative liabilities.At September 30, 2010 and 2009 there were approximately $1,690,817 and $5,511,061 of warrant and derivative liabilities, as the related debt instruments were not settled. The Company’s derivative instruments were valued using the Black-Scholes option pricing model, based on the following historic data and assumptions on September 30, 2010: Estimated dividends None Expected volatility 66.83% Risk-free interest rate 0.19% Expected term (years) The expected volatility was determined based on the historic quoted market price of the common stock.Risk free interest rate was determined based on the quoted US treasury rate under the same expected term with each corresponding financial instrument. 6 3SHORT-TERM BORROWINGS Short-term borrowing consists of (a) anon-interest bearing note payable to Shi Jia Zhuang Finance Bureau, and agency of a local government, due three months after the Company is listed on NASDAQ, and (b) a short term note payable to Bo Hai International Trust, bearing interest at 30% per annum and due on March 2, 2011. September 30 June 30 Shi Jia Zhuang Finance Bureau (a) $ $ Bo Hai International Trust (b) 0 $ $ 4 LOAN PAYABLE - BANK Loans payable – bank consist of the following: September 30 June 30 Bank Note in the amount of 30 million RMB with Bank of Communications of China bearing an annual floating rate of5.841%, set to be 10% higher than the interest rate of the China People Bank rate, maturing April 22, 2011 $ $ Bank Note in the amount of 25 million RMB with China Citic Bank bearing an annual floating rate of5.841%, set to be 10% higher than the interest rate of the China People Bank rate, maturing May 4, 2011 $ 5 LONG-TERM DEBT – OTHER Long-term debt – other consists of the following: September 30 June 30 Loans payable bearing interest at 10% and 20%per annum and maturing on March and September 2012 $ $ Loans from unrelated third parties maturing on various dates through August 2011 and bearing interest at an average rate of 10% $ $ Less current portion $ $ 7 6 LONG-TERM DEBT – RELATED PARTIES Loan from related parties consists of the following: September 30 June 30 Loans maturing between March and December 31, 2012 bearing interest from 5% to 25% per annum $
